Citation Nr: 0728309	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  06-09 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back strain.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for left eye injury residuals.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to service connection for allergies.

6.  Entitlement to service connection for a bilateral foot 
disability.

7.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a bilateral foot 
disability.

8.  Entitlement to an increased compensable disability rating 
for kidney stones.

9.  Entitlement to an increased initial disability rating for 
lipomas, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978 and had National Guard service from September 
1986 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision, which 
declined to reopen the veteran's claims of entitlement to 
service connection for low back strain and left eye injury 
residuals; denied service connection on the merits for 
allergies, a bilateral foot disability, a bilateral knee 
disability, bilateral hearing loss, and bilateral tinnitus; 
and denied granting increased disability ratings for lipomas 
and kidney stones.
The veteran participated in a Travel Board hearing in April 
2007 with the undersigned.  A transcript of that proceeding 
has been associated with the veteran's claims folders.

The Board notes that the veteran has raised three claims that 
have not yet been developed for appellate review.  In a 
report of contact dated in September 2006, the veteran 
indicated that he wished to file a claim for non-service 
connected pension.  In a statement dated in December 2006, 
the veteran indicated that he wished to file for service 
connection for glaucoma, to include as secondary to his left 
eye injury, and during his hearing in April 2007, he raised 
the claim of depression secondary to his service-connected 
kidney stones and lipomas.  Other statements on file suggest 
that he is interested in claiming a total rating based on 
individual unemployability. These issues are referred back to 
the RO for appropriate action.

The veteran also submitted additional medical statements in 
support of his claim in May 2007.  A waiver of Agency of 
Original Jurisdiction (AOJ) was associated with this 
additional evidence.


FINDINGS OF FACT

1.  The RO denied the veteran's petition to reopen his claim 
of service connection for residuals of a left eye injury in 
June 2004; the veteran was properly informed of the adverse 
decision and his appellate rights; and he did not appeal.

2.  Evidence received since the June 2004 RO decision 
declining to reopen the veteran's claim of entitlement to 
service connection for residuals of a left eye injury does 
not raise a reasonable possibility of substantiating this 
claim.

3.  The RO denied the veteran's petition to reopen his claim 
of service connection for low back strain in September 2003; 
the veteran was properly informed of the adverse decision and 
his appellate rights; and he did not appeal.

4.  Evidence received since the September 2003 RO decision 
declining to reopen the veteran's claim of entitlement to 
service connection for low back strain does not raise a 
reasonable possibility of substantiating this claim.

5.  The veteran's currently diagnosed bilateral hearing loss 
and bilateral tinnitus are not the result of a disease or 
injury in service; sensorineural hearing loss was not 
demonstrated within one year of service separation. 

6.  The veteran's currently diagnosed allergies are not the 
result of a disease or injury in service.

7.  Pes planus was noted on entrance examination; pes planus 
was not aggravated during service beyond normal progression; 
any other currently diagnosed bilateral foot problems are not 
attributable to a disease or injury in service.

8.  A bilateral knee disability, if any, is not related to a 
disease or injury in service or to a service-connected 
disability. 

9.  The veteran does not have recurrent kidney stone 
formation requiring one or more of the following: diet 
therapy, drug therapy, or invasive or non-invasive procedures 
more than two times a year.  The veteran also does not have 
occasional attacks of colic, not infected and not requiring 
catheter drainage.

10.  The veteran does not suffer from lipomas that cover 20 
to 40 percent of the entire body or 20 to 40 percent of the 
exposed areas affected; he also does not require systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs; the total body surface area affected by lipomas is 
eight to nine percent.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service 
connection for residuals of a left eye injury are not met, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.156, 
20.1100 (2006).

2.  The criteria for reopening the claim for service 
connection for low back strain are not met, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & 
West Supp. 2006); 38 C.F.R. §§ 3.156, 20.1100 (2006).

3.  Bilateral hearing loss and bilateral tinnitus were not 
incurred in or aggravated by active military service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5103A, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2006).

4.  Allergies were not incurred in or aggravated by active 
military service, nor may they be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103A, 5107 
(West 2002 & West Supp. 2006); 38 C.F.R. § 3.303 (2006).

5.  Pes planus was not aggravated during service; any other 
bilateral foot disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5103A, 5107 (West 2002 & West Supp. 2006); 38 
C.F.R. §§ 3.303, 3.306 (2006).

6.  A bilateral knee disability was not incurred in or 
aggravated by active military service, and is not proximately 
due to a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5103A, 5107 (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.303 (2006).

7.  The criteria for a compensable rating for a history of 
renal calculus (claimed as kidney stones) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp. 2006); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.115b, Diagnostic Codes 7508, 7509 
(2006). 

8.  The criteria for a disability rating in excess of 10 
percent disabling for lipomas have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. 
§4.118, Diagnostic Codes 7800 - 7806 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to the initial adjudication of the veteran's claims, a 
letter dated in October 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, 
at 187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim(s).  The aforementioned letter told him to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-121.  

In a letter dated in March 2006, the veteran was notified how 
disability ratings and effective dates are assigned, 
compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  He was also provided with a subsequent adjudication 
in December 2006.  Additionally, the VCAA letter sent to the 
veteran in October 2004 fully complied with the provisions 
set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
regarding new and material claims.  Specifically, the letter 
informed the veteran that his prior claims of entitlement to 
service connection for residuals of a left eye injury and low 
back strain required new and material evidence to be 
reopened.  It was noted that the claims had been previously 
denied because there were no disabling residuals, and 
therefore any evidence submitted in the current claims must 
relate to that fact.  See October 2004 VCAA letter.  As such, 
the Board may proceed to adjudicate these matters.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim(s). 

With regard to the service connection claims, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case. 

The Board concludes that examinations are not needed in this 
case regarding the claims for service connection for 
bilateral hearing loss, bilateral tinnitus, bilateral foot 
disability, and bilateral knee disability because the only 
evidence indicating the veteran suffered an event, injury or 
disease in service is his own lay statements.   With regard 
to his feet, it is noted that aside from the notation of mild 
pes planus on entrance examination, there is no evidence of 
inservice complaints or treatment for pes planus.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in the Board's statement of reasons or 
bases regarding why a medical opinion was not warranted 
because there was no reasonable possibility that such an 
opinion could substantiate the veteran's claim because there 
was no evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
With regard to the veteran's claim of entitlement to service 
connection for allergies, the only notation in service 
pertaining to this claim stated the veteran had one episode 
of hay fever.  The first evidence of treatment for allergies 
following discharge was in 2003, more than 20 years after 
service.  This does not trigger VA's duty to assist.  There 
is no reasonable possibility that medical opinions would aid 
in substantiating the appellant's claims since they could not 
provide evidence of past events.

Regarding the veteran's increased rating claims, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran with appropriate VA examinations 
in April and November 2004.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's conditions since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for these conditions, and there are no 
records suggesting an increase in his disabilities has 
occurred as compared to the prior VA examination findings.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-
95.  The 2004 VA examination reports are thorough and 
supported by VA outpatient treatment records.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

In general, unappealed rating decisions of the ROs and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002 & West Supp. 2006).  In order to reopen a claim there 
must be added to the record "new and material evidence."  See 
38 U.S.C.A. § 5108 (West 2002 & West Supp. 2006).

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The September 2003 and June 
2004 RO decisions that declined to reopen the veteran's 
claims are final and may not be reopened in the absence of 
new and material evidence.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002 & West Supp. 2006); 38 C.F.R. § 3.156(a) (2006).  

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence requires that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a) (2006).  The credibility of the evidence is presumed 
for the purpose of reopening.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).

The veteran filed his original claim of entitlement to 
service connection for the residuals of a left eye injury in 
August 1991, which was denied by a rating decision issued in 
December 1991.  Thereafter, he attempted to reopen this 
claim.  By a Board decision dated in January 1998, the 
veteran's claim was again denied.  Thereafter, he filed 
numerous petitions to reopen his claim.

The last prior final denial with respect to the claim for 
residuals of a left eye injury was issued by the RO in June 
2004.  It is noted that the veteran did not appeal this claim 
and it became final.  In this regard, it is noted that a 
statement received in October 2004 did not express 
disagreement with the June 2004 RO decision or indicate a 
desire for appellate review.  38 C.F.R. § 20.201.  As such, 
the Board may not construe such as a NOD; rather, it 
constitutes an application to reopen.  

The June 2004 RO decision denied the veteran's claim as there 
was no evidence of a medical nexus between the veteran's 
current left eye disability and the injury to the left eye in 
service, for evidence to be new and material in this matter, 
(i.e., relating to an unestablished fact necessary to 
substantiate the claim, and raising a reasonable possibility 
of substantiating the claim), it would have to tend to show 
that the veteran's current disability was related to his 
injury in service.

In the current attempt to reopen the claim, the RO received 
the veteran's VA and private treatment records diagnosing 
left eye disabilities, dated 2004 through 2006.  
Additionally, some service medical records were obtained from 
the National Guard.  See 38 C.F.R. § 3.156(c) (2006).  This 
"new" evidence is not material, however.  The newly 
received evidence does not contain a medical nexus relating 
the veteran's current left eye disabilities to service.  
There are no further records identified by the veteran 
available to satisfy this necessity.  As such, the Board 
concludes that the petition is denied given the absence of 
new and material evidence to reopen the claim. 

With respect to the veteran's low back strain, the last prior 
final denial was issued in September 2003 and was premised on 
a finding that there was no evidence establishing residuals 
of the strain and no medical nexus to service.  For evidence 
to be new and material in this matter, (i.e., relating to an 
unestablished fact necessary to substantiate the claim, and 
raising a reasonable possibility of substantiating the 
claim), it would have to tend to show that the veteran 
currently suffers from a low back strain and that this is 
medically related to his injury in service.

In the current attempt to reopen the claim, the RO received 
the veteran's VA and private treatment records diagnosing him 
with spondylolysis of L5, dated in 2005 and 2006.  As noted 
above, some service medical records were obtained from the 
National Guard.  See 38 C.F.R. § 3.156(c) (2006).  This 
"new" evidence is not material, however.  The newly 
received evidence does not establish a medical nexus relating 
the veteran's current low back problems to service.  There 
are no further records identified by the veteran available to 
satisfy these requirements.

The Board finds that the evidence received since September 
2003 and June 2004, respectively does not raise a reasonable 
possibility of substantiating the claims.  Therefore, the 
evidence is not material.  The petition to reopen the 
veteran's claims for service connection for residuals of a 
left eye injury and low back strain are denied.

III.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2006).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2006).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2006).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 
2003.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A.  Bilateral Hearing Loss and Bilateral Tinnitus

The veteran contends that his current bilateral hearing loss 
and bilateral tinnitus are the result of a disease or injury 
in service.

There was no evidence of any complaints or treatment of 
bilateral hearing loss or bilateral tinnitus during the 
veteran's time in service.  The veteran's military 
occupational specialty (MOS) was a security specialist.  

A periodic examination conducted in November 1976 revealed 
the following pure tone results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
15
LEFT
10
10
5
10
10

Upon discharge, the veteran's pure tone results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
15
LEFT
25
25
20
20
25

See Standard Form (SF) 88, October 3, 1978.  However, on the 
SF 89, the veteran himself stated that he suffered from 
hearing loss.  See SF 89, October 3, 1978.

The veteran's entrance examination for the National Guard, 
conducted in August 1986, revealed the following pure tone 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
10
LEFT
10
0
10
10
10

Although the veteran has submitted additional VA treatment 
records to establish that he currently suffers from bilateral 
hearing loss and bilateral tinnitus, none of this evidence 
provides a medical nexus to service.  There is no evidence 
that the veteran suffered from either bilateral hearing loss 
or tinnitus until after 1986, at the very earliest.  

The veteran maintains that his current disability is the 
result of acoustic trauma during his time in service from 
1974 through 1978.  The evidence of record simply does not 
support this contention.  In this regard, it is noted that 
the veteran's occupational specialty is not typically 
associated with noise exposure.  

With no evidence of hearing problems in service or for many 
years thereafter, and no medical nexus evidence linking 
current bilateral hearing loss or tinnitus to service, the 
veteran's claim must fail.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claims that his current 
bilateral hearing loss and bilateral tinnitus are related to 
service.  There is not an approximate balance of evidence.  


B.  Allergies

The veteran contends that he currently suffers from allergies 
that are the result of a disease or injury in service.

A review of the veteran's service medical records indicates 
that he was treated for hay fever with antihistamines.  See 
SF 88, October 3, 1978.  There were no other complaints or 
treatment noted in service.  Upon entry into the National 
Guard, no complaints or treatment for allergies were noted.  
See National Guard entrance examination, August 1986.

Private treatment records noted that the veteran complained 
of congestion and a runny nose and was treated for bronchitis 
and sinusitis in 2003 and 2004.  See private treatment 
records, S.R. Cullom, M.D., November 25, 2003 and December 1, 
2004.  The veteran was treated by VA in 2004 for allergies.  
In 2005, the veteran was diagnosed with redness of nasal 
mucosa, sinus trouble, hay fever and allergies.  See periodic 
examination, Comprehensive Health Services, August 31, 2005.

There is no evidence in the record that the veteran's current 
allergies are related to the isolated episode of hay fever 
noted in service.  In fact, there is no medical evidence 
showing that the veteran continued to suffer from allergies 
from the date of discharge in October 1978 until 2003.  The 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing allergy complaints, symptoms, or 
findings for approximately 25 years between the period of 
active duty and the medical reports dated in 2003 is itself 
evidence which tends to show that allergies did not have 
their onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000)  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003).  

As there is no medical nexus connecting the veteran's 
complaint of hay fever in service and his currently diagnosed 
allergies, the claim must fail.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
allergies are related to service.  There is not an 
approximate balance of evidence.  

C.  Bilateral Foot Disability

A review of the veteran's service medical records reveals 
that on preinduction and induction examinations in August and 
November 1974, mild pes planus was noted.  
Here, the veteran is not presumed sound on service entrance 
as mild pes planus was noted.  The Board, however, can find 
no evidence of diagnosis or any treatment of pes planus in 
the veteran's active duty records since the notation on his 
entrance examination.  Notably, on service separation 
examination, in October 1978, his feet were deemed clinically 
normal; a foot disability was not diagnosed.  See SF 88, 
October 3, 1978.  It is acknowledged, however, that he 
complained of a history of leg cramping on prolonged 
standing.  In sum, there is no evidence that the veteran 
complained of foot problems during service; and there is no 
evidence showing nay treatment for pes planus during service.  
As such, inservice aggravation may not be conceded.  

On VA examination in April 1979, the veteran's feet were 
described as normal.  

The National Guard enlistment examination in August 1986 
again noted mild asymptomatic pes planus.  No other foot 
disabilities were indicated.  During the course of his 
National Guard service there are no further indications of 
pes planus.  As such, aggravation during his National Guard 
service may not be conceded either. 

In sum, the preponderance of the evidence is against 
aggravation of preexisting pes planus.  Pes planus is 
consistently described as mild during service; there is no 
evidence that such condition became aggravated during service 
beyond normal progression; there is no inservice evidence of 
an increase in severity.  

Now, the Board will analyze whether the veteran's other foot 
problems are related to his service. 

The Board notes that the veteran's service medical records do 
not disclose any other foot problems aside from pes planus.  
Following service separation, the first treatment records for 
foot pain are dated in December 2003.  The veteran complained 
of left heel pain and reported no history of injury.  He was 
subsequently diagnosed with degenerative joint disease of the 
left foot.  See private treatment record, S.R. Cullom, 
December 10, 2003.  In February and December 2004, VA 
treatment records indicate the veteran complained of right 
foot pain and tenderness on the bottom of both feet.  In 
March and August 2005, VA treatment records diagnosed the 
veteran with a calcaneal spur and plantar fasciitis.  A 
private treatment record in August 2005 also noted complaints 
of bilateral foot pain.  See Comprehensive Health Services 
examination, August 31, 2005.  In October and December 2005, 
the veteran underwent plantar fascia release on both feet at 
the VA medical center.  

In May 2007, Dr. Joseph Yao, M.D. noted that the veteran had 
told him that he had treatment for bilateral heel pain in 
service and had such since service.  See private treatment 
record, Joseph Yao, M.D., May 17, 2007.  Dr. Yao did not 
provide a medical nexus between the veteran's current 
disability and his reported leg cramping in service but 
merely recorded what the veteran had reported back to him.  
In Black v. Brown, 5 Vet. App. 177, 180 (1993), the Court 
stated that the Board may discount medical opinions that 
amount to general conclusions based on history furnished by 
the veteran and that are unsupported by the clinical 
evidence.  In this case, Dr. Yao's statement is clearly based 
on history provided by the veteran.  There is no 
corroborative evidence of any complaints of bilateral foot 
pain in service.

In sum, with respect to foot problems other than pes planus, 
there is no evidence of such during active duty, or a 
competent medical nexus to connect any current bilateral foot 
problems to service; as such, the veteran's claim must fail.  
See Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
bilateral foot disability is related to service.  There is 
not an approximate balance of evidence.  

D.  Bilateral Knee Disability

The veteran alleges that his current bilateral knee pain is 
either due to a disease or injury in service or is secondary 
to his bilateral foot disability.

As noted above, direct service connection may not be granted 
without medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson, 
supra.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310 (2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran's claim fails on both a direct and secondary 
basis.  In reviewing the veteran's service medical records, 
there are no complaints of knee pain in service.  
Additionally, there were no complaints of knee pain during 
his National Guard service, to include on entrance 
examination in August 1986.  

More current medical evidence fails to establish a diagnosis 
of a bilateral knee disability.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosed bilateral knee disability, service connection may 
not be granted.  See Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997); see also Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  The Court has held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  

Additionally, the veteran is not service-connected for a 
bilateral foot disability.  As such, he cannot meet the 
requirements for secondary service connection.  See Wallin, 
supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his alleged 
bilateral knee disability is related to service or secondary 
to the alleged bilateral foot disabilities.  There is not an 
approximate balance of evidence.  

IV.  Increased Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed (as in the claim for an increased 
initial evaluation for lipomas), separate ratings can be 
assigned for separate periods of time based on the facts 
found; in other words, the ratings may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-rating in accordance with changes 
in a veteran's condition.  It is essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  
See 38 C.F.R. § 4.1 (2006).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue (as in the claim for an 
increased evaluation for kidney stones), it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2006).  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's  
favor.  See 38 C.F.R. § 4.3 (2006).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
See 38 C.F.R. § 4.21 (2006).  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The evaluation of the same disability under various diagnoses 
is generally to be avoided.  See 38 C.F.R. § 4.14 (2006).  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  

A.  Kidney Stones

The veteran was originally awarded noncompensable service 
connection for kidney stones effective November 1978.  His 
rating has remained static.  In the current claim, the 
veteran contends that his noncompensable disability rating 
does not accurately reflect his current symptomatology.  See 
Francisco, supra.

The veteran is currently assigned a noncompensable evaluation 
under 38 C.F.R. § 4.115b, Diagnostic Code 7508, 
nephrolithiasis.  Under Diagnostic Code 7508, the rater is 
instructed to rate nephrolithiasis as hydronephrosis, 
Diagnostic Code 7509, unless there is recurrent stone 
formation requiring one or more of the following: diet 
therapy, drug therapy, or invasive or non-invasive procedures 
more than twice a year.  The veteran does not have recurrent 
stone formation.  Therefore, the criteria of Diagnostic Code 
7509 are warranted.  Under Diagnostic Code 7509, a 10 percent  
evaluation is warranted when there is only an occasional 
attack of colic, not infected and not requiring catheter 
drainage.

VA treatment records dated in February 2004, included a 
history of microscopic hematuria.  Preliminary scout film of 
the abdomen demonstrated a non-obstructed bowel gas pattern 
with no abnormal calcifications.  Following an intravenous 
bolus injection of contrast, a bilateral symmetric nephrogram 
effect occurred.  Results showed renal size, cortical 
thickness and outline to be normal.  The pelvocaliceal 
systems and ureters were normal and mild elevation of the 
bladder floor was consistent with prostatic enlargement.  The 
bladder was otherwise considered within normal limits.

VA examination reports dated in April and November 2004 noted 
the above findings.  The impression was history of renal 
calculi in the past, with current microscopic hematuria and 
phimosis.  There was no evidence of current renal calculi in 
the kidneys, ureter or bladder, based on the intravenous 
pyelogram noted above.  The veteran suffered from flank pain 
of unknown etiology.  X-rays in April 2004 were normal.  
There was no evidence of occasional attacks of colic, not 
infected and not requiring catheter drainage.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7509 (2006).

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's kidney stones does not 
more closely approximate a compensable rating.  See 38 C.F.R. 
§ 4.7 (2006).  Therefore, the preponderance of the evidence 
against this claim.  See 38 C.F.R. § 4.3 (2006).

B.  Lipomas

A rating decision dated in June 2004 granted the veteran's 
claim and assigned a 10 percent disability rating.  
Thereafter, the veteran appealed for a higher initial 
evaluation.  See Fenderson, supra.

The veteran's lipomas are currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Codes 7820 and 
7806.  Diagnostic Code 7820 represents infections of the skin 
not listed elsewhere (including bacterial, fungal, viral, 
treponemal and parasitic disease).  These disabilities are 
rated as disfigurement of the head, face or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 
7805), or dermatitis (Diagnostic Code 7806) depending upon 
the predominant disability.

Review of the veteran's service medical records indicates 
that the veteran was treated for multiple subcutaneous 
masses, some of which were tender, in October 1977.  In 
December 1977, the veteran had a lipoma excised from his 
right thigh.  In December 1977, the veteran had another 
lipoma excised from his right buttock.  In April 1978, 
painful lipomas were noted around the veteran's waistline.  
The October 1978 separation examination noted the removal of 
the aforementioned lipomas, and determined there were no 
additional complications and no sequelae.

The VA examination report dated in April 2004 noted the 
presence of multiple lipomas in the arms, thighs, abdominal 
wall and back.  The November 2004 VA examination report noted 
four lipomas per arm (one to two centimeters (cm) in 
diameter); eight lipomas predominantly in the left mid-
quadrant (ranging from one to four cms); and four lipomas on 
the back.  The examiner's impression was a history of 
multiple lipomas, symptomatic for pruritus and tenderness, 
especially around the waist.  The total body surface affected 
was considered eight to nine percent (abdomen as four 
percent; back as one percent; arms and legs as one percent 
each).

Private treatment records also dated in November 2004 noted 
the veteran's painful lipomas in the arms, stomach and legs 
that itched and restricted bending and squatting.  The 
veteran was diagnosed with neurofibromytosis.  See private 
treatment records, S.R. Cullom, M.D., November 11th and 17th, 
2004.  VA treatment records dated in January 2005 noted a 
four by four cm hyperpigmented nodule on the left calf that 
was dermal but freely mobile over the subcutaneous tissue.  
The diagnosis was dermatofibroma.

As the veteran does not suffer from lipomas of the head, face 
or neck, Diagnostic Code 7800 is not for application.  
Additionally, Diagnostic Codes 7801-7805 also do not apply, 
as the veteran is not complaining of scars that are the 
result of lipomas, but rather of the lipomas themselves.  As 
such, the remaining Diagnostic Code for application is 
Diagnostic Code 7806.  The veteran's lipomas are currently 
considered 10 percent disabling.  Under this criteria, a 10 
percent rating is warranted in cases in which the skin 
disability must cover at least 5 percent but less than 20 
percent of the entire body, or at least 5 percent but less 
than 20 percent of exposed areas, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12-month period.  In order to obtain 
the next higher disability rating under Diagnostic Code 7806 
(a 30 percent evaluation), the skin disability must cover at 
least 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the prior 12 month period.

The evidence of record does not support the veteran's 
contention that he is entitled to a higher disability rating.  
As the veteran's lipomas only cover eight to nine percent of 
his total body surface area, and there is no indication that 
he is being treated with systemic therapy such as 
corticosteroids or other immunosuppressive drugs, the 10 
percent disability rating more nearly approximates the 
veteran's current disability.

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's lipomas does not more 
closely approximate a 30 percent disability rating.  See 38 
C.F.R. § 4.7 (2006).  Therefore, the preponderance of the 
evidence against this claim.  See 38 C.F.R. § 4.3 (2006).


ORDER

The application to reopen the claim of entitlement to service 
connection for residuals of a left eye injury is denied.

The application to reopen the claim of entitlement to service 
connection for a low back strain is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to service connection for allergies is denied.

Entitlement to service connection for a bilateral foot 
disability to include pes planus is denied.

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a bilateral foot 
disability, is denied.

Entitlement to an increased compensable disability rating for 
kidney stones is denied.



Entitlement to an increased initial disability rating for 
lipomas, currently evaluated as 10 percent disabling, is 
denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


